Citation Nr: 0609440	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-44 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right foot 
disability, claimed as secondary to service-connected right 
knee total arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1957 and from May 1958 to May 1962.  This appeal arises from 
a determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania in September 
2004.

Submitted on the veteran's behalf in October 2005 was a claim 
for an increased evaluation for the service-connected 
disorder, right knee total arthroplasty.  This issue has not 
been developed for appellate review and will not be addressed 
herein.  It is referred to the RO for appropriate action.


REMAND

The veteran underwent total right knee replacement in April 
2003, for which he is service-connected.  Review of the 
claims file does not reflect any complaints related to the 
right foot prior to that time, as compared to the left foot.  
In April 2004 the veteran filed his initial claim for service 
connection for right foot disorder, which he attributed to 
the right knee surgery.  

Private and VA medical records compiled from April to July 
2004 include reports of X-ray study, nerve conduction study, 
and EMG undertaken to determine the cause of right foot 
symptoms, described as tightness, pain and numbness in the 
heel.  No definitive cause of the right foot pain was found.  

In conjunction with his claim for secondary service 
connection, the veteran was provided a VA examination in July 
2004, at which time the examiner reviewed the claims file and 
diagnosed mild degenerative joint disease of the big toe, 
bilateral.  With respect to the right heel pain, the 
disability at issue, the examiner, a physician's assistant, 
commented that he felt that the right foot condition was at 
least as likely as not secondary to the right knee disorder 
"[e]ven though the final diagnosis is not known yet" as 
such was still being evaluated.  Reference was made to 
further studies which were being done, which could clarify 
the diagnosis.

The basis of the RO's denial of service connection on a 
secondary basis for a right foot disability was that there 
was no clinical diagnosis of disability to explain the 
veteran's symptoms.  

Following the July 2004 examination, additional medical 
reports have been added to the record, including the report 
of the June 2004 electroneuromyography, February 2005 bone 
scan, March 2005 X-ray study of the foot, and March 2005 
arteriogram.  These records were submitted directly to the 
Board, albeit with waiver of RO review.  Review of these 
tests reflects that the cause of the veteran's foot symptoms 
has not been definitely determined.  In light of the July 
2004 examiner's remarks, the Board finds that further 
examination is warranted, with review of the newly submitted 
evidence, so that the examiner can offer an opinion 
concerning the most likely etiology of the right foot pain, 
and whether such is at least as likely as not related to the 
right knee disorder.  It is imperative that any medical 
records pertaining to the right foot compiled after December 
2005 (the date of the most recent records contained in the 
file) be secured and available to the examiner.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for 
service connection, but he was not provided with notice 
of the type of evidence necessary to establish a 
disability rating or effective date for the disability 
on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, and 
also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and 
an effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  In the event the veteran has 
undergone further evaluation or 
treatment, VA or private, for his right 
foot disorder after December 2005, such 
records should be obtained for 
incorporation into the claims folder.

3.  Thereafter the veteran should be 
afforded VA examination, conducted by an 
appropriate specialist, in order to 
determine to the extent possible the most 
likely etiology of the veteran's right 
foot pain, and whether it is at least as 
likely as not that such represents a 
disability that was caused or aggravated 
by the service-connected right knee total 
arthroplasty.  The rationale for the 
opinion reached, positive or negative, 
should be set forth.  It is imperative 
that the claims file be made available to 
the examiner for review.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

